Exhibit G While theCompanydoes not file itsannualreportunder Sections13 or 15(d)of theSecuritiesExchangeAct of1934,asamended, pursuant to Rule 30d-1 under the 1940 Act, it prepared and furnished its audited financial statements for the fiscal year ended December 31, 2006 to its Shareholders within 60 days following such fiscal year end.Pursuant to Rule 30b2-1 under the 1940 Act, the Companyfiled such auditedfinancialstatements with theSecurities and ExchangeCommission on March 9, 2007, which are incorporated herein by reference.
